PAGE, J.
[1-3] The action was brought to recover damages to an automobile ambulance resulting a a There was no competent proof as to the damage to the ambulance resulting from the collision, nor as to the reasonable cost of the repairs. An employe of the Packard Company was allowed to testify to a preliminary contract to put the ambulance in good condition for $1,400, and the jury returned a verdict for this amount. Interest was erroneously allowed on this sum. It was also' error to require the defendant’s chauffeur to testify as to his discharge or resignation from defendant’s employ after the accident. Engel v. United Traction Co., 203 N. Y. 321, 323, 96 N. E. 731, Ann. Cas. 1913A, 859.
Judgment reversed, and a new trial ordered with costs to appellant to abide the event. All concur.